Rich, J. (dissenting):
I dissent. It appears that younger-issues of the same character have been reached in their regular order upon, the calendar of the *530court and tried and disposed of. Plaintiff excuses the failure to prosecute by showing that, at the time the action was commenced, her counsel relied upon a young man in his office who had charge of all papers in connection with the case, but who left the employment at about that time, and never returned-, without giving counsel any information of the action or even that it-had been instituted, -and he never had anv knowledge-or information in reference to the pending case until served with the papers in the motion to dismiss.
I think, in view of the fact that counsel had no knowledge of the action, that plaintiff ought not. to be charged with neglect, and the order ought, therefore, to be affirmed.
Order reversed, with ten dollars costs and. disbursements, and motion granted, with costs.